Citation Nr: 0823640	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and Ms. J. S.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned a disability rating 
of 30 percent.  The Board remanded the case in February 2008.


FINDINGS OF FACT

1.  From January 9, 2004, the veteran's PTSD has been 
manifested by deficiencies in most areas, including family 
relations, potential for employment, judgment, thinking, and 
mood, due to such symptoms as anxiety, paranoia, 
irritability, hypervigilance, and extreme sleep impairment.

2.  From January 8, 2007, the veteran's PTSD has produced 
total occupational and social impairment, precluding 
employment and resulting in almost complete social isolation, 
due to such symptoms as anxiety, paranoia, irritability, 
hypervigilance, extreme sleep impairment, olfactory 
hallucinations, and suicidal and homicidal thoughts.


CONCLUSIONS OF LAW

1.  From January 9, 2004, the veteran's PTSD has met the 
criteria for a 70 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.2, 4.7, 4.10, 4130, Diagnostic Code 9411 (2007).

2.  From January 8, 2007, the veteran's PTSD meets the 
criteria for a 100 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating for PTSD

In January 2004, the veteran requested service connection for 
PTSD.  In a June 2005 rating decision, the RO granted service 
connection for PTSD, effective from January 9, 2004, and 
assigned a 30 percent disability rating.  The veteran 
appealed for a higher rating.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since January 9, 2004, the 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

The VA rating schedule provides for evaluating PTSD under a 
General Rating Formula for Mental Disorders.  The criteria 
under that formula for ratings of 30 percent or higher are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
........................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) .. 30 
percent

38 C.F.R. § 4.130.

The veteran's claims file contain records of VA medical 
treatment from the late 1990s forward.  Those records reflect 
reports of a long history of substance abuse, and notes from 
1999 through 2001 contain indications that the veteran held 
some employment.  The veteran sought VA mental health 
treatment in January 2004.  Treatment records from that time 
forward show diagnosis of and treatment for substance abuse 
and PTSD.

In 2004, the veteran had several weeks of VA inpatient and 
domiciliary treatment, followed by outpatient treatment, for 
PTSD and substance abuse.  He stated that he had nightmares 
every night, and intrusive memories, about experiences in 
Vietnam.  He reported depressed, insomnia, and irritability.  
He denied having hallucinations or suicidal thoughts.  He 
indicated that he was newly refraining from substance abuse.  
He reported that he was unemployed, and that drug-related 
felony convictions made it difficult for him to obtain 
employment.  On admission of the veteran in January 2004, a 
treating practitioner assigned a Global Assessment of 
Functioning (GAF) score of 40.  Treating psychiatrists found 
that the veteran was not psychotic, and started him on 
psychiatric medications and group and individual counseling.

On VA psychiatric examination in August 2004, the veteran 
reported having nightmares, accompanied by frequent 
awakening, night sweats, and waking up hollering.  He stated 
that he sometimes smelled dead bodies and blood.  He also 
reported depression.  He stated that he lived an avoidant 
life.  He indicated that when he was out among people, he 
felt that someone was going to harm him.  He reported that he 
was very vigilant, and that when he entered his home he 
checked all rooms and locked the door.  He stated that he got 
a racing heartbeat when he was around a crowd of people, and 
that he awoke at night sweating, and with a pounding heart.  
He related that since he had discontinued using drugs and 
alcohol he had continued to have nightmares, and to feel 
anxious, hypervigilant, and avoidant.  He denied delusions, 
hallucinations, daytime panic attacks, or suicidal or 
homicidal thoughts.  The examining psychiatrist's impression 
was PTSD, and polysubstance dependence in remission.  The 
examiner assigned a GAF score of 55.  The examiner noted that 
the veteran had been unable to find a job because of his 
felony history; but that the veteran also showed inability to 
maintain attention and concentration for work because of 
sleep impairment, hypervigilance, and hyperarousal.

In 2005 and 2006, the veteran continued in VA outpatient 
mental health treatment.  He reported ongoing PTSD symptoms, 
including depression and increased anger attacks.  He denied 
panic attacks and suicidal or homicidal ideation.  In March 
2005, Ms. J. S. wrote that she had lived with the veteran for 
thirteen years.  She reported that the veteran had long had 
violent verbal outbursts, and that his behavior had worsened 
since he had stopped using drugs and alcohol.  She stated 
that his violent irritation and gravely suspicious state 
following nightmares made her afraid to sleep with him.  She 
related that his extreme irritability led her two teenage 
daughters to choose to live with other family members for 
extended periods.

In May 2005, the veteran had a hearing, before an RO 
official, in support of his claim for service connection for 
PTSD.  He indicated that since his service in Vietnam he had 
felt paranoid, and did not like having people around him.  He 
stated that he could not keep jobs because of his attitude, 
and because he could not get adequate sleep.  Ms. S. reported 
that the veteran did not trust anyone, even family, and that 
he would not go out or socialize.

In a February 2006 statement, the veteran asserted that he 
was unable to work because of his PTSD.  On VA psychiatric 
examination in May 2006, the veteran reported ongoing 
symptoms including nightmares, nighttime flailing, 
irritability, anger, hypervigilance, depression, and 
restricted affect.  He reported that his last job had been 
more than two years earlier, at a body shop owned by a 
relative.  He stated that he had lost that job because of his 
hostility toward customers.  He indicated that he was 
verbally aggressive to the extent that he had lost work as a 
result; but he denied any history of physical violence or 
assaultive behavior.  He related having had passive suicidal 
thoughts on two occasions over the preceding two years.  He 
described chronic sleep impairment, and a significant amount 
of panic symptoms.  He indicated worsening symptoms in most 
respects, with some improvement in his capacity for social 
interaction.  The examining psychiatrist assigned a GAF score 
of 55.

On VA psychiatric examination in January 2007, the veteran 
reported that he had poor sleep every night, with trouble 
falling asleep, hourly awakening, and violent nightmares.  He 
stated that a couple of times a day he had bouts of anxiety, 
with increased heart rate and nervousness.  He indicated that 
these episodes lasted about 30 minutes.  He reported that he 
did not want to leave his home, although his partner urged 
him to do so.  He related feeling anger daily, and having 
verbal outbursts.  He indicated that he had ongoing 
depression and anxiety.  He stated that he did not have 
friends, and that he avoided interacting with people, in 
order to help manage his anger and anxiety.  He reported a 
recent increase in suicidal ideation.  He related having 
occasional homicidal thinking, which he handled by avoiding 
interaction with people.  He indicated that his concentration 
was impaired.  The examining psychologist noted that the 
veteran was unemployed, and that he had poor psychosocial 
functioning.  She indicated that she assumed that the 
veteran's unemployment and functional impairment were linked 
to his PTSD.  She concluded that no other disorders produced 
the impairment, as the veteran had been in remission from 
substance abuse for about three years.  The examiner assigned 
a GAF of 50, and indicated that the veteran's prognosis was 
poor.

In 2007 and 2008, the veteran's ongoing VA mental health 
treatment has included medication and group and individual 
counseling.  The treating psychologist noted that the veteran 
appeared very sleep deprived.  The veteran reported isolating 
himself in his bedroom, and also being verbally abusive to 
his partner.  Practitioners adjusted the veteran's 
medications.  He was admitted for inpatient mental health 
treatment from August to October 2007.  Later in 2007, the 
veteran reported increased nightmares.  He indicated that he 
felt fearful when he left his house, and he reported paranoid 
feelings.  His treating psychologist noted increased anxiety.  
Treatment notes from early 2008 reflect the veteran's reports 
of olfactory hallucinations, described as smelling blood and 
dead bodies.

In April 2008, the VA psychologist who had treated the 
veteran since May 2007 provided an extensive report on the 
veteran's condition.  The psychologist noted that a treating 
psychiatrist had assigned GAF scores of 45 at times when the 
veteran was not in inpatient mental health treatment.  The 
psychologist expressed the opinion that the veteran was 
unable to hold a job because of his PTSD symptoms.  She 
stated that the veteran lived an isolated, agoraphobic 
lifestyle.  She noted that he had no friends, had a very 
blunted affect, was fearful and anxious, and left his home 
only rarely and briefly.  She indicated that he had olfactory 
hallucinations, frequent panic attacks, hypervigilance, and 
chronic, severe sleep impairment.  The psychologist expressed 
the opinion that the veteran's PTSD clearly disabled him to 
an extent consistent with a rating of 70 percent or higher.

The assembled evidence indicates that, from 2004 forward, the 
veteran's PTSD has produced deficiencies in most areas, 
including family relations, potential for employment, 
judgment, thinking, and mood.  Anxiety, paranoia, and 
irritability severely impair his capacity to interact with 
others at home, socially, or in a work setting.  
Hypervigilance and extremely impaired sleep leave him unable 
to function effectively, such that he has not had employment, 
or significant social interaction or leisure activities.  
Overall, his symptoms and their effect on his functioning 
warrant an initial disability rating of 70 percent.

The more recent evidence indicates an even greater level of 
disability.  The VA psychologist who examined the veteran in 
January 2007 indicated that the veteran was unemployed as a 
result of his PTSD.  The veteran had a second period of 
psychiatric inpatient treatment in 2007.  The VA psychologist 
who treated the veteran in 2007 and 2008 stated that the 
veteran's PTSD makes him unable to work and almost completely 
isolated.  The evidence from 2007 and 2008 shows the 
veteran's total occupational impairment.  More severe 
symptoms, such as olfactory hallucinations, and suicidal and 
homicidal thoughts, are also noted in the most recent 
records.  That evidence supports a 100 percent rating for the 
veteran's PTSD from January 8, 2007, the date of the VA 
examination.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level 
of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board does not have the authority to 
assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer 
the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

In this case, the veteran has had two periods of 
hospitalization for mental health treatment.  His PTSD 
markedly interferes with his ability to hold employment.  
The rating criteria for mental disorders, however, reasonably 
describe the veteran's disability level and symptomatology.  
His disability picture is contemplated by the rating 
schedule; and the higher initial and staged ratings that the 
Board grants in this decision are adequate and appropriate to 
compensate his disability.  Therefore, it is not necessary to 
refer the rating of the veteran's PTSD to designated VA 
officials for consideration of an extraschedular rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of January 9, 2004, the date of his claim, and 
a 30 percent rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating, and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran mental health 
examinations, obtained professional opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

From January 9, 2004, a 70 percent disability rating for PTSD 
is granted, subject to the laws and regulations controlling 
the disbursement of monetary benefits.

From January 8, 2007, a 100 percent disability rating for 
PTSD is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


